



EXHIBIT 10.1 - BINDING OPTION AND LETTER OF INTENT, DATED FEBRUARY 9, 2017,
BETWEEN IHEARTMEDIA, INC. AND CLEAR CHANNEL OUTDOOR HOLDINGS, INC.


February 9, 2017


David Sailer, Chief Financial Officer - Americas
Clear Channel Outdoor Holdings, Inc.
200 East Basse Road, Suite 100
San Antonio, TX 78209


RE: Binding Option and Letter of Intent


Dear Mr. Sailer,


This Binding Option and Letter of Intent (the “Letter of Intent”) sets forth
certain agreements between iHeartMedia, Inc., a Delaware corporation (“IHM”),
and Clear Channel Outdoor Holdings, Inc. a Delaware corporation (“CCOH”), on
behalf of themselves and their respective subsidiaries, related to a potential
cash dividend proposed to be declared and paid by CCOH in the amount of $282.5
million (the “Dividend”).


The parties are entering into this Letter of Intent to provide for a binding
option for CCOH to purchase the registered trademarks and domain names owned by
IHM and its subsidiaries (including iHM Identity, Inc., a Texas corporation
(“IHM Identity”)) that incorporate one or more of the words “Clear” and/or
“Channel,” and any translations or derivations of any of the foregoing,
including without limitation those incorporating the terms “Clara” and “CC,”
together with any goodwill associated therewith, including those set forth on
Exhibit A attached hereto (the “CCOH IP” and such purchase, the “CCOH IP Sale”).


Subject to the terms and conditions set forth herein, IHM hereby grants to CCOH
(or a subsidiary thereof designated by CCOH) a binding option (the “Option”),
exercisable in CCOH’s sole and absolute discretion at any time between (a) the
date of the first anniversary of the payment of the Dividend (the “Option Period
Start Date”) and (b) the later of (i) the date of the second anniversary of the
payment of the Dividend (the “Second Anniversary Date”) and (ii) if CCOH has
notified IHM in writing of its election to select an Independent Appraiser (as
defined below) on or prior to the Second Anniversary Date, the date that is 90
days following the date that the Purchase Price (as defined below) is determined
by the Independent Appraiser (the later of (i) and (ii), the “Expiration Date”),
to purchase the CCOH IP from IHM and its applicable subsidiaries.


In consideration for the purchase of the CCOH IP and exercise of the Option,
CCOH shall pay to IHM (or its applicable subsidiary) a purchase price (the
“Purchase Price”) equal to the fair market value of the CCOH IP, as determined
by an independent appraisal or investment banking firm or consultant mutually
agreed and selected by IHM and CCOH (an “Independent Appraiser”). At any time
prior to the Second Anniversary Date, CCOH may give notice to IHM that it
intends to select an Independent Appraiser, and the parties shall reasonably
cooperate and act in good faith to jointly select such Independent Appraiser
within no more than 10 days following such notice. CCOH may exercise the Option
at any time from the Option Period Start Date until the Expiration Date;
provided that if such exercise occurs more than 90 days following determination
of the Purchase Price by such Independent Appraiser, exercise of the Option will
require a new determination of the Purchase Price by an Independent Appraiser,
selected by the parties in accordance with this paragraph. The fees and expenses
of any Independent Appraiser shall be shared equally by each of CCOH and IHM.





--------------------------------------------------------------------------------







The closing of the CCOH IP Sale and all other related transactions (the
“Closing”) shall take place no later than 45 days following exercise of the
Option by CCOH. At the Closing, the following events shall take place: (i) IHM
shall, and shall cause each of its applicable subsidiaries to, execute and
deliver any documents that are reasonably necessary to carry out the purchase by
CCOH of the CCOH IP, and to transfer and assign to CCOH or its designated
subsidiaries, all of their right, title and interest in, to and under the CCOH
IP, which documents will contain customary representations and warranties,
including with respect to title to the CCOH IP; and (ii) CCOH shall pay the
Purchase Price to IHM (or its applicable subsidiary). Following the Closing, IHM
shall, and shall cause each of its applicable subsidiaries to, cooperate with
CCOH to effect the transfer and assignment to CCOH (or any subsidiary of CCOH)
of any CCOH IP.


Notwithstanding any of the foregoing, the parties agree that CCOH shall be
responsible for and shall cause Outdoor Management Services, Inc., a Nevada
corporation (“OMS”) to pay the royalty fee due to IHM Identity in respect of the
year ended December 31, 2017, pursuant to Section 3 of the Amended and Restated
License Agreement, dated November 10, 2005 and amended as of January 1, 2011, by
and between IHM Identity and OMS.


From the date of this Letter of Intent until the Closing, IHM shall (and shall
cause its subsidiaries to) use commercially reasonable efforts to (i) preserve
in all respects the CCOH IP, (ii) comply in all material respects with all laws
applicable to the CCOH IP, (iii) promptly pay and fully satisfy all filing fees
and any other obligations relating to or as are necessary to preserve the CCOH
IP in the ordinary and usual course, (iv) not take, or fail to take, any action
which could reasonably be expected to result in a failure to consummate the CCOH
IP Sale, (v) not incur, create, assume or permit the incurrence, creation or
assumption of any lien with respect to the CCOH IP, and (vi) not dispose of any
of the CCOH IP, or waive, release, grant, license, permit to lapse, abandon,
fail to assert or transfer any right, title or interest in or to any CCOH IP.


IHM and CCOH each, on their own behalf and each respectively on behalf of their
subsidiaries (other than, in the case of IHM, CCOH and any of CCOH’s
subsidiaries), hereby represent and warrant that (a) such party has the
requisite corporate power and authority and has taken all corporate or other
action necessary in order to execute, deliver and perform this Letter of Intent
and to consummate the CCOH IP Sale and all other transactions contemplated
hereby; (b) this Letter of Intent has been duly executed and delivered by it and
constitutes a valid and binding agreement of it enforceable in accordance with
the terms hereof; and (c) such party’s execution and delivery of, and
performance under, this Letter of Intent (including the exercise of the Option
and the Closing), do not and will not (i) contravene its or any of its
subsidiaries’ organizational documents, any court decree or order binding on or
affecting it or any of its subsidiaries, or any law or regulation binding on or
affecting such party or any of its subsidiaries, (ii) result in or require the
creation or imposition of any lien on any of the CCOH IP or (iii) conflict with
or result in a default under any contract, agreement, or instrument binding on
or affecting such party or any of its subsidiaries or the CCOH IP.


No provisions of this Letter of Intent shall be deemed waived, amended,
supplemented or modified by any party, unless such waiver, amendment, supplement
or modification is in writing and signed by the authorized representative of the
party against whom such waiver, amendment, supplement or modification is sought
to be enforced. The parties hereby agree that approval by a vote of a majority
of the members of the board of directors of CCOH who have been determined to be
“independent directors” under applicable stock exchange listing and corporate
governance rules will be (a) sufficient and required for the making of any
decision or taking of any action by CCOH hereunder, including to exercise the
Option, enforce rights or require performance hereunder; and (b) required prior
to CCOH agreeing to amend, supplement or modify, or waive any provision under,
this Letter of Intent.







--------------------------------------------------------------------------------





This Letter of Intent shall be interpreted in accordance with the laws of the
State of Delaware, regardless of any conflicts of laws provisions thereof or
under the laws of any other jurisdiction which would require the application of
the laws of another jurisdiction. In the event of any actual or threatened
default in, or breach of, any of the terms, conditions and provisions of this
Letter of Intent, the party or parties who are, or are to be, thereby aggrieved
shall have the right to specific performance and injunctive or other equitable
relief (on an interim or permanent basis) in respect of its or their rights
under this Letter of Intent, in addition to any and all other rights and
remedies at law or in equity, and all such rights and remedies shall be
cumulative. The parties agree that the remedies at law for any breach or
threatened breach, including monetary damages, are inadequate compensation for
any loss arising as a result thereof and that any defense in any action for
specific performance that a remedy at law would be adequate is waived. Any
requirements for the securing or posting of any bond with such remedy are waived
by each of the parties.


This Letter of Intent may be executed in one or more counterparts (including by
facsimile or electronic transmission in .pdf, .tiff or any similar format), all
of which shall be considered one and the same agreement and shall become
effective when one or more counterparts have been signed by each of the parties
and delivered to the other party. This Letter of Intent shall be binding upon
and inure to the benefit of the parties and their respective successors and
permitted assigns; provided that no party may assign its respective rights or
delegate its respective obligations under this Letter of Intent without the
express prior written consent of the other party, except that each party may
assign its rights and delegate its obligations under this Letter of Intent to
any of its subsidiaries (provided that no such assignment or delegation shall
release such party from any liability or obligation under this Letter of
Intent). If any provision of this Letter of Intent is determined by a court of
competent jurisdiction to be invalid, void or unenforceable, the remaining
provisions hereof shall remain in full force and effect and shall in no way be
affected, impaired or invalidated thereby. Upon such determination, the parties
shall negotiate in good faith in an effort to agree upon such a suitable and
equitable provision to effect the original intent of the parties.
[Remainder of page intentionally left blank; signature page follows]





--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties have caused this Binding Option and Letter of
Intent to be executed on the date first written above by their respective duly
authorized officers.
IHEARTMEDIA, INC.,
a Delaware corporation
By: /s/ Juliana F. Hill     
Name:     Juliana F. Hill
Title:     SVP - Liquidity and Asset Management


Agreed and acknowledged:
CLEAR CHANNEL OUTDOOR HOLDINGS, INC.,
a Delaware corporation
By: /s/ David Sailer     
Name:     David Sailer
Title:     CFO - Americas


















[Signature Page - Binding Option and Letter of Intent]







--------------------------------------------------------------------------------





EXHIBIT A
CCOH IP
Trademarks
Mark Name
Country
Current Owner
Status
Application Date
Application Number
Registration Date
Registration Number
C & Design
Australia
CLEAR CHANNEL IDENTITY, INC.
Registered
09/29/2008
991556
09/29/2008
991556
C & DESIGN
Bermuda
CLEAR CHANNEL IDENTITY, INC.
Registered
10/18/2007
Not Available
10/18/2014
47372
C & DESIGN
Brazil
CLEAR CHANNEL IDENTITY, INC.
Registered
04/05/2002
824474449
03/11/2008
824474449
C & DESIGN
Canada
CLEAR CHANNEL IDENTITY, INC.
Registered
03/28/2002
1135728
12/01/2010
783818
C & DESIGN
Community Trademark
CLEAR CHANNEL IDENTITY, INC.
Registered
04/14/2005
004388377
04/30/2015
004388377
C & DESIGN
Hong Kong
CLEAR CHANNEL IDENTITY, INC.
Registered
03/13/2008
301071008
09/11/2008
301071008
C & DESIGN
India
CLEAR CHANNEL IDENTITY, L.P.
Registered
01/14/2008
1641373
12/23/2011
1641373
C & DESIGN
International
CLEAR CHANNEL IDENTITY, INC.
Registered
09/29/2008
991556
09/29/2008
991556
C & DESIGN
Japan
CLEAR CHANNEL IDENTITY, INC.
Registered
09/29/2008
991556
09/29/2008
991556
C & DESIGN
Mexico
CLEAR CHANNEL IDENTITY, INC.
Registered
04/17/2002
543417
05/29/2002
749474
C & DESIGN
New Zealand
CLEAR CHANNEL IDENTITY, INC.
Registered
10/11/2002
666201
07/07/2003
666201
C & DESIGN
Norway
CLEAR CHANNEL IDENTITY, INC.
Registered
09/29/2008
991556
09/29/2008
991556
C & DESIGN
Peru
CLEAR CHANNEL IDENTITY, INC.
Registered
04/03/2002
148661
07/08/2012
29788
C & DESIGN
Russian Federation
CLEAR CHANNEL IDENTITY, INC.
Registered
09/29/2008
991556
09/29/2008
991556
C & DESIGN
Singapore
CLEAR CHANNEL IDENTITY, INC.
Registered
09/29/2008
991556
09/29/2008
T0901756C
C & DESIGN
South Africa
CLEAR CHANNEL INDEPENDENT (PROPRIETARY) LIMITED
Registered
05/21/2002
2002/07017
05/21/2002
2002/07017
C & DESIGN
Switzerland
CLEAR CHANNEL IDENTITY, INC.
Registered
09/29/2008
991556
09/29/2008
991556
C & DESIGN
Thailand
CLEAR CHANNEL IDENTITY, INC.
Registered
07/05/2013
899720
07/05/2013
Bor66382






--------------------------------------------------------------------------------





C & DESIGN
Turkey
CLEAR CHANNEL IDENTITY, INC.
Registered
09/29/2008
991556
09/29/2008
991556
C & DESIGN
United States
CLEAR CHANNEL IDENTITY, INC.
Registered
03/22/2002
76/386,225
06/10/2003
2,723,643
C & DESIGN (CLEAR CHANNEL INDEPENDENT)
South Africa
CLEAR CHANNEL IDENTITY, INC.
Registered
05/21/2002
2002/07015
05/21/2002
2002/07015
C & DESIGN (CLEAR CHANNEL INDEPENDENT)
South Africa
CLEAR CHANNEL IDENTITY, INC.
Registered
05/21/2002
2002/07013
05/21/2002
2002/07013
C & DESIGN (CLEAR CHANNEL INDEPENDENT)
South Africa
CLEAR CHANNEL IDENTITY, INC.
Registered
05/21/2002
2002/07016
05/21/2002
2002/07016
C & DESIGN (CLEAR CHANNEL INDEPENDENT)
South Africa
CLEAR CHANNEL IDENTITY, INC.
Registered
05/21/2002
2002/07014
05/21/2012
2002/07014
C & DESIGN (COLOR)
France
CLEAR CHANNEL FRANCE
Registered
12/04/2001
013134999
05/10/2002
013134999
C & DESIGN (SERIES)
Great Britain
CLEAR CHANNEL IDENTITY, INC.
Registered
03/06/2008
2481620
09/12/2008
2481620
C CLEAR CHANNEL & DESIGN
Swaziland
CLEAR CHANNEL IDENTITY, INC.
Registered
02/28/2013
63/2013
09/06/2004
295/2003
CLEAR CHANNEL
Argentina
CLEAR CHANNEL IDENTITY, INC.
Registered
01/16/2002
3223871
02/28/2013
2581624
CLEAR CHANNEL
Australia
CLEAR CHANNEL IDENTITY, INC.
Registered
04/01/2008
999753
04/01/2008
999753
CLEAR CHANNEL
Australia
CLEAR CHANNEL IDENTITY, INC.
Registered
09/09/1998
772568
09/09/1998
772568
CLEAR CHANNEL
Australia
CLEAR CHANNEL IDENTITY, INC.
Registered
01/16/2002
900488
01/16/2002
900488
CLEAR CHANNEL
Brazil
CLEAR CHANNEL IDENTITY, INC.
Registered
01/16/2002
824271289
12/02/2008
824271289
CLEAR CHANNEL
Canada
CLEAR CHANNEL IDENTITY, INC.
Registered
08/20/1998
0888009
02/19/2003
TMA575950
CLEAR CHANNEL
Canada
CLEAR CHANNEL IDENTITY, INC.
Registered
01/16/2002
1127836
07/09/2009
743181
CLEAR CHANNEL
China P.R.
CLEAR CHANNEL IDENTITY, INC.
Registered
04/01/2008
999753
04/01/2008
999753
CLEAR CHANNEL
China P.R.
CLEAR CHANNEL IDENTITY, INC.
Registered
09/01/1998
9800099895
02/07/2000
1362333
CLEAR CHANNEL
Community Trademark
CLEAR CHANNEL IDENTITY, INC.
Registered
01/15/2002
002534980
07/08/2004
002534980






--------------------------------------------------------------------------------





CLEAR CHANNEL
Community Trademark
CLEAR CHANNEL IDENTITY, INC.
Registered
04/14/2005
004388336
04/30/2015
004388336
CLEAR CHANNEL
Community Trademark
CLEAR CHANNEL IDENTITY, L.P.
Registered
08/20/1998
000911842
12/21/1999
000911842
CLEAR CHANNEL
Czech Republic
CLEAR CHANNEL IDENTITY, INC.
Registered
09/15/1998
O-135964
04/19/2000
223871
CLEAR CHANNEL
Estonia
CLEAR CHANNEL IDENTITY, INC.
Registered
08/19/1998
9801968
06/22/2000
31353
CLEAR CHANNEL
Great Britain
CLEAR CHANNEL IDENTITY, INC.
Registered
03/06/2008
2481618
09/12/2008
2481618
CLEAR CHANNEL
Hong Kong
CLEAR CHANNEL IDENTITY, INC.
Registered
03/13/2008
301071026
09/11/2008
301071026
CLEAR CHANNEL
Hong Kong
CLEAR CHANNEL IDENTITY, INC.
Registered
08/25/1998
98/11244
08/25/2015
B06228/2000
CLEAR CHANNEL
India
CLEAR CHANNEL IDENTITY, L.P.
Registered
01/21/2008
1643787
01/21/2008
1643787
CLEAR CHANNEL
India
CLEAR CHANNEL IDENTITY, L.P.
Registered
08/20/1998
815525
08/20/1998
815525
CLEAR CHANNEL
International
CLEAR CHANNEL IDENTITY, INC.
Registered
 
Not Available
04/01/2008
999753
CLEAR CHANNEL
International
CLEAR CHANNEL IDENTITY, INC.
Registered
04/01/2008
999753
04/01/2008
999753
CLEAR CHANNEL
Japan
CLEAR CHANNEL IDENTITY, INC.
Registered
04/01/2008
999753
04/01/2008
999753
CLEAR CHANNEL
Mexico
CLEAR CHANNEL IDENTITY, INC.
Registered
10/27/1998
352173
11/30/1998
595617
CLEAR CHANNEL
Mozambique
CLEAR CHANNEL IDENTITY, INC.
Registered
11/25/2002
06643/2002
11/25/2002
06643/2002
CLEAR CHANNEL
New Zealand
CLEAR CHANNEL IDENTITY, INC.
Registered
03/11/2008
785678
06/11/2009
785678
CLEAR CHANNEL
Norway
CLEAR CHANNEL IDENTITY, INC.
Registered
04/01/2008
999753
04/01/2008
999753
CLEAR CHANNEL
Norway
CLEAR CHANNEL IDENTITY, INC.
Registered
08/20/1998
199807468
09/28/2000
204932
CLEAR CHANNEL
Norway
CLEAR CHANNEL IDENTITY, INC.
Registered
01/16/2012
200200236
12/05/2012
216829
CLEAR CHANNEL
Peru
CLEAR CHANNEL IDENTITY, INC.
Registered
01/16/2002
142583
12/12/2013
34066
CLEAR CHANNEL
Russian Federation
CLEAR CHANNEL IDENTITY, INC.
Registered
04/01/2008
999753
04/01/2008
999753
CLEAR CHANNEL
Singapore
CLEAR CHANNEL IDENTITY, INC.
Registered
04/01/2008
999753
04/01/2008
T0905324A
CLEAR CHANNEL
Switzerland
CLEAR CHANNEL IDENTITY, INC.
Registered
04/01/2008
999753
04/01/2008
999753






--------------------------------------------------------------------------------





CLEAR CHANNEL
Switzerland
CLEAR CHANNEL IDENTITY, INC.
Registered
01/16/2002
00337/2002
08/30/2002
499175
CLEAR CHANNEL
Taiwan
CLEAR CHANNEL IDENTITY, INC.
Registered
08/28/1998
87042556
11/01/1999
116842
CLEAR CHANNEL
Turkey
CLEAR CHANNEL IDENTITY, INC.
Registered
04/01/2008
999753
04/01/2008
999753
CLEAR CHANNEL
United States
CLEAR CHANNEL IDENTITY, INC.
Registered
07/16/2001
76/285,461
09/07/2004
2,882,210
CLEAR CHANNEL
Zambia
CLEAR CHANNEL IDENTITY, INC.
Registered
12/06/2002
697/2002
12/06/2002
697/2002
CLEAR CHANNEL & DESIGN
Argentina
CLEAR CHANNEL IDENTITY, INC.
Registered
01/28/2013
3223875
02/28/2013
2581620
CLEAR CHANNEL & DESIGN
Australia
CLEAR CHANNEL IDENTITY, INC.
Registered
01/16/2002
900487
01/16/2002
900487
CLEAR CHANNEL & DESIGN
Bahamas
CLEAR CHANNEL IDENTITY, L.P.
Registered
04/05/2007
30,454
11/11/2013
30454
CLEAR CHANNEL & DESIGN
Bermuda
CLEAR CHANNEL IDENTITY, INC.
Registered
10/18/2007
Not Available
10/18/2014
47371
CLEAR CHANNEL & DESIGN
Brazil
CLEAR CHANNEL IDENTITY, INC.
Registered
01/16/2002
824271220
11/25/2008
824271220
CLEAR CHANNEL & DESIGN
Canada
CLEAR CHANNEL IDENTITY, INC.
Registered
01/16/2002
1127838
10/10/2008
TMA725831
CLEAR CHANNEL & DESIGN
China P.R.
CLEAR CHANNEL IDENTITY, INC.
Registered
12/07/2010
8470455
02/14/2013
8470455
CLEAR CHANNEL & DESIGN
China P.R.
CLEAR CHANNEL IDENTITY, INC.
Registered
12/07/2010
8470452
12/14/2013
8470452
CLEAR CHANNEL & DESIGN
China P.R.
CLEAR CHANNEL IDENTITY, INC.
Registered
12/07/2010
8470453
12/14/2013
8470453
CLEAR CHANNEL & DESIGN
China P.R.
CLEAR CHANNEL IDENTITY, INC.
Registered
12/07/2010
8470454
04/07/2014
8470454
CLEAR CHANNEL & DESIGN
Community Trademark
CLEAR CHANNEL IDENTITY, INC.
Registered
04/14/2005
004388351
04/30/2015
004388351
CLEAR CHANNEL & DESIGN
Community Trademark
CLEAR CHANNEL IDENTITY, L.P.
Registered
01/15/2002
002535250
07/22/2004
002535250
CLEAR CHANNEL & DESIGN
Ghana
CLEAR CHANNEL IDENTITY, INC.
Registered
11/21/2003
33868
11/21/2010
33868
CLEAR CHANNEL & DESIGN
Kenya
CLEAR CHANNEL INDEPENDENT (PROPRIETARY) LIMITED
Registered
11/11/2002
SMA3032
11/11/2012
SMA3032
CLEAR CHANNEL & DESIGN
Latvia
CLEAR CHANNEL IDENTITY, INC.
Registered
10/03/2003
M031658
08/20/2004
M53715
CLEAR CHANNEL & DESIGN
Malawi
CLEAR CHANNEL IDENTITY, INC.
Registered
12/04/2002
534/2002
12/04/2002
534/2002
CLEAR CHANNEL & DESIGN
Mexico
CLEAR CHANNEL IDENTITY, INC.
Registered
01/16/2002
528009
11/15/2002
768550






--------------------------------------------------------------------------------





CLEAR CHANNEL & DESIGN
Mozambique
CLEAR CHANNEL IDENTITY, INC.
Registered
11/25/2002
06644/2002
11/25/2002
06644/2002
CLEAR CHANNEL & DESIGN
Norway
CLEAR CHANNEL IDENTITY, INC.
Registered
01/16/2002
200200236
05/12/2002
216830
CLEAR CHANNEL & DESIGN
O.A.P.I
CLEAR CHANNEL IDENTITY, INC.
Registered
12/24/2003
49154
12/24/2013
49154
CLEAR CHANNEL & DESIGN
Peru
CLEAR CHANNEL IDENTITY, INC.
Registered
01/16/2002
142590
07/23/2002
29929
CLEAR CHANNEL & DESIGN
Russian Federation
CLEAR CHANNEL BALTICS AND RASJA
Registered
06/13/2002
2002711722
06/13/2012
250932
CLEAR CHANNEL & DESIGN
Russian Federation
CLEAR CHANNEL BALTICS AND RASJA
Registered
06/13/2002
2002711723
06/13/2012
250933
CLEAR CHANNEL & DESIGN
Switzerland
CLEAR CHANNEL IDENTITY, INC.
Registered
01/16/2002
00338/2002
08/30/2002
499218
CLEAR CHANNEL & DESIGN
Turkey
CLEAR CHANNEL IDENTITY, INC.
Registered
12/28/2001
2001/27613
12/28/2001
2001/27613
CLEAR CHANNEL & DESIGN
United States
CLEAR CHANNEL IDENTITY, INC.
Registered
07/16/2001
76/285,469
09/14/2004
2,884,665
CLEAR CHANNEL & DESIGN
Zambia
CLEAR CHANNEL IDENTITY, L.P.
Registered
12/06/2002
698/2002
12/06/2002
698/2002
CLEAR CHANNEL & DESIGN (Series Logo)
New Zealand
CLEAR CHANNEL IDENTITY, INC.
Registered
12/05/2002
669773
10/06/2003
669773
CLEAR CHANNEL & DEVICE
Zimbabwe
INTER AFRICA ADVERTISING ZIMBABWE (Pvt.) LIMITED
Registered
01/01/2003
10/2003
01/01/2003
10/2003
CLEAR CHANNEL (Chinese Characters)
China P.R.
CLEAR CHANNEL IDENTITY, INC.
Registered
01/21/1999
9900007354
05/28/2000
1403657
CLEAR CHANNEL (Chinese Characters)
Hong Kong
CLEAR CHANNEL IDENTITY, INC.
Registered
01/27/1999
99/988
01/18/2001
200100825
CLEAR CHANNEL (Chinese Characters)
Taiwan
CLEAR CHANNEL IDENTITY, INC.
Registered
01/20/1999
88002361
01/16/2000
124785
CLEAR CHANNEL ADSHEL
Peru
CLEAR CHANNEL IDENTITY, INC.
Registered
04/03/2002
148665
11/28/2012
31264
CLEAR CHANNEL AIRPORTS
Canada
CLEAR CHANNEL IDENTITY, INC.
Registered
03/28/2002
1135729
11/09/2004
TMA625066
CLEAR CHANNEL AIRPORTS
France
CLEAR CHANNEL IDENTITY, L.P.
Registered
01/18/2002
023142391
01/18/2002
023142391
CLEAR CHANNEL AIRPORTS
United States
CLEAR CHANNEL IDENTITY, INC.
Registered
03/11/2002
76/380,663
01/14/2003
2,674,768
CLEAR CHANNEL ATTITUDE
France
CLEAR CHANNEL IDENTITY, L.P.
Registered
03/29/2004
043282644
03/29/2014
043282644






--------------------------------------------------------------------------------





CLEAR CHANNEL CONNECT
Benelux
HILLENAAR OUTDOOR ADVERTISING BV
Registered
04/03/2014
1287233
08/28/2014
0959148
CLEAR CHANNEL CONNECT
Great Britain
CLEAR CHANNEL UK LIMITED
Registered
11/23/2006
2439329
08/03/2007
2439329
CLEAR CHANNEL CONNECT
Ireland
CLEAR CHANNEL IDENTITY, L.P.
Registered
05/21/2007
2007/01223
05/21/2007
237217
CLEAR CHANNEL CREATE
Community Trademark
iHM Identity, Inc.
Registered
09/15/2015
014563886
01/26/2016
014563886
CLEAR CHANNEL CREATE
Singapore
iHM Identity, Inc.
Filed
03/16/2016
40201604738Y
 
 
CLEAR CHANNEL EMOTION
France
CLEAR CHANNEL FRANCE
Registered
09/08/2009
D093674797
02/12/2010
093674797
CLEAR CHANNEL INDEPENDENT & DESIGN
Botswana
CLEAR CHANNEL IDENTITY, INC.
Registered
06/21/2002
2002/00314
06/21/2012
2002/00314
CLEAR CHANNEL INDEPENDENT & DESIGN
Lesotho
CLEAR CHANNEL IDENTITY, INC.
Registered
07/05/2002
LS/M/2002/00209
07/05/2012
LS/M/2002/00209
CLEAR CHANNEL INDEPENDENT & DESIGN
Mauritius
CLEAR CHANNEL IDENTITY, INC.
Registered
12/17/2002
1191/12/2002
12/17/2012
278/2005
CLEAR CHANNEL INDEPENDENT & DESIGN
Namibia
CLEAR CHANNEL IDENTITY, INC.
Registered
06/14/2002
2002/0715
06/14/2002
2002/0715
CLEAR CHANNEL INDEPENDENT & DESIGN
Nigeria
CORPCOM AIRPORT ADVERTISING (NIGERIA) LIMITED
Filed
06/14/2002
TP65197
 
 
CLEAR CHANNEL INDEPENDENT & DESIGN
Uganda
CLEAR CHANNEL IDENTITY, INC.
Registered
05/05/2003
25673
05/05/2004
35062
CLEAR CHANNEL INTERSPACE AIRPORTS
Louisiana
IN-TER-SPACE SERVICES, INC.
Registered
 
Not Available
07/14/2008
NA
CLEAR CHANNEL INTERSPACE AIRPORTS
Nebraska
IN-TER-SPACE SERVICES, INC.
Registered
 
Not Available
10/14/2008
10116170
CLEAR CHANNEL INTERSPACE AIRPORTS
Wisconsin
IN-TER-SPACE SERVICES, INC.
Registered
 
Not Available
06/11/2008
5802227
CLEAR CHANNEL MALLS
Canada
CLEAR CHANNEL IDENTITY, INC.
Registered
03/28/2002
1135730
11/10/2004
TMA625287
CLEAR CHANNEL MALLS
United States
CLEAR CHANNEL IDENTITY, INC.
Registered
03/11/2002
76/380,575
01/21/2003
2,677,525






--------------------------------------------------------------------------------





CLEAR CHANNEL OUTDOOR
Canada
CLEAR CHANNEL IDENTITY, INC.
Registered
01/16/2002
1127837
08/31/2005
TMA647002
CLEAR CHANNEL OUTDOOR
Chile
CLEAR CHANNEL IDENTITY, INC.
Registered
01/16/2002
555645
01/16/2007
777495
CLEAR CHANNEL OUTDOOR
Peru
CLEAR CHANNEL IDENTITY, INC.
Registered
01/16/2002
148664
07/17/2002
29867
CLEAR CHANNEL OUTDOOR
Turkey
CLEAR CHANNEL IDENTITY, INC.
Registered
12/28/2001
2001/27604
12/28/2001
2001/27604
CLEAR CHANNEL OUTDOOR
United States
CLEAR CHANNEL IDENTITY, INC.
Registered
07/16/2001
76/285,468
01/20/2004
2,807,051
CLEAR CHANNEL OUTDOOR & DESIGN
Brazil
CLEAR CHANNEL IDENTITY, INC.
Registered
01/16/2002
824271203
03/11/2008
824271203
CLEAR CHANNEL OUTDOOR & DESIGN
Lithuania
CLEAR CHANNE LIETUVA
Registered
12/02/2002
20022272
04/09/2004
47798
CLEAR CHANNEL OUTDOOR & DESIGN
Mexico
CLEAR CHANNEL IDENTITY, INC.
Registered
01/16/2002
528013
07/30/2002
757042
CLEAR CHANNEL OUTDOOR & DESIGN
Peru
CLEAR CHANNEL IDENTITY, INC.
Registered
01/16/2002
142580
07/17/2002
29860
CLEAR CHANNEL OUTDOOR & DESIGN
United States
CLEAR CHANNEL IDENTITY, INC.
Registered
07/16/2001
76/285,470
12/30/2003
2,799,665
CLEAR CHANNEL PLAY
Singapore
iHM Identity, Inc.
Filed
03/15/2016
40201604736V
 
 
CLEAR CHANNEL RUSSIA
Russian Federation
CLEAR CHANNEL IDENTITY, INC.
Registered
08/29/2011
2011728106
08/29/2013
492024
CLEAR CHANNEL RUSSIA & DESIGN
Russian Federation
CLEAR CHANNEL IDENTITY, INC.
Registered
08/29/2011
2011728107
08/29/2013
492025
CLEAR CHANNEL SMARTBIKE
Argentina
CLEAR CHANNEL IDENTITY, INC.
Registered
03/12/2008
2809476
09/12/2012
2525042
CLEAR CHANNEL SMARTBIKE
Argentina
CLEAR CHANNEL IDENTITY, INC.
Registered
03/12/2008
2809474
09/12/2012
2525041
CLEAR CHANNEL SMARTBIKE
Brazil
CLEAR CHANNEL IDENTITY, INC.
Registered
06/05/2008
900892250
10/02/2012
900892250
CLEAR CHANNEL SMARTBIKE
Chile
CLEAR CHANNEL IDENTITY, INC.
Registered
05/07/2008
818875
08/13/2009
857636
CLEAR CHANNEL SMARTBIKE
Chile
CLEAR CHANNEL IDENTITY, INC.
Registered
05/07/2008
818872
08/13/2009
857635
CLEAR CHANNEL SMARTBIKE
Mexico
CLEAR CHANNEL IDENTITY, INC.
Registered
10/24/2008
969786
10/29/2009
1128435






--------------------------------------------------------------------------------





CLEAR CHANNEL SMARTBIKE
Mexico
CLEAR CHANNEL IDENTITY, INC.
Registered
10/24/2008
969785
10/29/2009
1128434
CLEAR CHANNEL SMARTBIKE
Mexico
CLEAR CHANNEL IDENTITY, INC.
Registered
10/24/2008
969781
10/29/2009
1128433
CLEAR CHANNEL SMARTBIKE
Mexico
CLEAR CHANNEL IDENTITY, INC.
Registered
10/24/2008
969788
10/29/2009
1128436
CLEAR CHANNEL SMARTBIKE
Peru
CLEAR CHANNEL IDENTITY, INC.
Registered
06/23/2008
358008-2008
04/13/2010
00163842
CLEAR CHANNEL SMARTBIKE
Peru
CLEAR CHANNEL IDENTITY, INC.
Registered
06/23/2008
358006
04/13/2010
00061674
CLEAR CHANNEL SMARTBIKE
Peru
CLEAR CHANNEL IDENTITY, INC.
Registered
06/23/2008
358007
04/13/2010
00163841
CLEAR CHANNEL SPECTACOLOR
United States
iHM Identity, Inc.
Registered
08/26/2005
78/701,289
08/15/2006
3,129,523
CLEAR CHANNEL STAGE EXPERIENCE & DESIGN
Great Britain
CLEAR CHANNEL IDENTITY, L.P.
Registered
05/14/2005
2391947
05/14/2015
2391947
CLEAR CHANNEL VISUEL & DESIGN
Mauritius
CLEAR CHANNEL IDENTITY, INC.
Registered
12/17/2002
1190/12/2002
12/17/2002
279/2005
CLEARCHANNEL INDEPENDENT
South Africa
CLEAR CHANNEL IDENTITY, INC.
Registered
04/11/2002
2002/04918
03/01/2011
2002/04918
CLEARCHANNEL INDEPENDENT
South Africa
CLEAR CHANNEL IDENTITY, INC.
Registered
04/11/2002
2002/04914
10/14/2010
2002/04914
CLEARCHANNEL INDEPENDENT
South Africa
CLEAR CHANNEL IDENTITY, INC.
Registered
04/11/2002
2002/04917
10/14/2010
2002/04917
CLEARCHANNEL INDEPENDENT
South Africa
CLEAR CHANNEL INDEPENDENT (PROPRIETARY) LIMITED
Registered
04/11/2002
2002/04915
10/14/2010
2002/04915
CLEARCHANNEL INDEPENDENT
South Africa
CLEAR CHANNEL INDEPENDENT (PROPRIETARY) LIMITED
Registered
04/11/2002
2002/04916
10/14/2010
2002/04916
CLEARVISION
Canada
CLEAR CHANNEL OUTDOOR, INC.
Registered
10/01/2012
1,596,443
09/15/2015
914,084
CLEARVISION
Community Trademark
CLEAR CHANNEL OUTDOOR, INC.
Registered
10/02/2012
011234135
02/13/2013
011234135
CLEARVISION
United States
CLEAR CHANNEL OUTDOOR, INC.
Registered
05/03/2012
85/615,311
09/18/2012
4,210,205






--------------------------------------------------------------------------------





CLEARVISION DIGITAL NETWORKS
United States
CLEAR CHANNEL OUTDOOR, INC.
Registered
02/16/2012
85/545,140
10/09/2012
4,221,413
NEWSSTAND MEDIA CLEAR CHANNEL
Brazil
CLEAR CHANNEL INTERNATIONAL LIMITED
Registered
12/15/2004
827.004.869
10/30/2007
827.004.869
NEWSSTAND MEDIA CLEAR CHANNEL
Brazil
CLEAR CHANNEL INTERNATIONAL LIMITED
Registered
12/15/2004
827.004.877
10/30/2007
827.004.877
NEWSSTAND MEDIA CLEAR CHANNEL
Brazil
CLEAR CHANNEL INTERNATIONAL LIMITED
Registered
12/15/2004
827.004.885
10/30/2007
827.004.885
LA OPCION ES CLARA
Mexico
CLEAR CHANNEL OUTDOOR, INC.
Registered
04/17/2002
543419
11/27/2002
770701
LE CHOICE C'EST CLEAR
Canada
CLEAR CHANNEL OUTDOOR, INC.
Registered
03/28/2002
1135732
04/01/2004
TMA606874



Domain Names
Domain Name
ccaadportal.com
ccablackbox.com
ccadportal.com
ccaomni.com
ccaproducts.com
ccaproducts.net
ccf1.fr
cch.lv
cc-int.net
cci-play.com
ccnfc.co.uk
ccnfc.com
ccnfc.nl
ccodigital.com
ccooh.com
ccoutdoor.com
ccplay.es
ccx.es
clearchannel.asia
clearchannel.at
clearchannel.be
clearchannel.biz
clearchannel.ca
clearchannel.ch
clearchannel.co.jp
clearchannel.co.kr
clearchannel.co.nz
clearchannel.co.uk
clear-channel.co.uk
clearchannel.co.za
clearchannel.com.au






--------------------------------------------------------------------------------





clearchannel.com.cn
clearchannel.com.es
clearchannel.com.hk
clearchannel.com.pl
clearchannel.com.sg
clearchannel.com.tr
clearchannel.com.tw
clearchannel.cz
clearchannel.dk
clearchannel.ee
clearchannel.es
clearchannel.eu
clear-channel.eu
clearchannel.fi
clearchannel.fr
clearchannel.hk
clearchannel.hu
clearchannel.ie
clearchannel.io
clearchannel.it
clearchannel.jp
clearchannel.kr
clearchannel.lt
clearchannel.lv
clearchannel.nl
clearchannel.pl
clearchannel.ru
clearchannel.se
clearchannel.tw
clearchannel.no
clearchanneladshel.com
clearchanneladshelmalls.com
clearchannelairport.fi
clearchannelairports.com
clearchannelairports.eu
clearchannelbalticsandrussia.com
clearchannelbalticsrussia.com
clearchannelbillboard.co.uk
clearchannelbillboard.com
clearchannelbillboards.co.uk
clearchannelbillboards.com
clearchannelchoice.co.uk
clearchannelconventionmedia.com
clearchanneldirect.co.uk
clearchanneldubai.com
clearchanneleurope.com
clearchannelhillenaar.nl
clearchannelicons.biz
clearchannelicons.com
clearchannelicons.net
clearchannelicons.org
clearchannelimaging.com
clearchannelindia.com
clearchannelinternational.biz






--------------------------------------------------------------------------------





clear-channel-international.biz
clearchannelinternational.co.uk
clear-channel-international.co.uk
clearchannelinternational.com
clear-channel-international.com
clearchannelinternational.info
clear-channel-international.info
clearchannelinternational.net
clear-channel-international.net
clearchannelinternational.org
clear-channel-international.org
clearchannelinternational.org.uk
clear-channel-international.org.uk
clearchannelinternational.us
clear-channel-international.us
clearchannelinterspace.com
clearchannelinterspaceairports.com
clearchannelitaly.com
clearchanneljolly.com
clearchannelmalls.com
clearchannel-malls.com
clearchannelmedia.com.au
clearchannelmedia.it
clearchannelmedia.kr
clearchannelmedia.ru
clearchannelnederland.nl
clearchanneloutdoor.biz
clearchanneloutdoor.ca
clearchanneloutdoor.co.uk
clearchanneloutdoor.com
clearchannel-outdoor.com
clearchanneloutdoor.eu
clearchanneloutdoor.info
clearchanneloutdoor.ro
clearchanneloutdoor.se
clearchanneloutdoor.us
clearchanneloutdooradvertising.com
clearchanneloutdoordigital.com
clearchannelplay.ch
clearchannelplay.co.uk
clearchannelplay.com
clearchannelplay.com.sg
clearchannelplay.es
clearchannelplay.fr
clearchannelplay.no
clearchannelplay.se
clearchannelposters.com
clearchannelsg.com
clearchannelsmartbike.com
clearchannel-spain.com
clearchannelspectacolor.com
clearchannelspectaculars.com
clearchanneltaxi.com
clearchanneltaximedia.com






--------------------------------------------------------------------------------





clearchanneltransit.com
clearchanneluk.com
clearmedia.cn
clear-media.cn
clearmedia.com.cn
clear-media.com.cn
clear-media.net
clear-media.net.cn
clearvisiondigitalnetworks.com
clearvisiondigitalnetworks.net
hillenaarclearchannel.nl



All other trademarks, domain names, and registrations thereof owned by IHM or
its subsidiaries that contain the terms “Clear” and/or “Channel,” or any
translations or derivations of any of the foregoing, including without
limitation those incorporating the terms “Clara” and “CC” and specifically
including:
•
All trademark rights in and to, and domain names containing, “Clear Channel
Outdoor” and translations or derivations thereof throughout the world, including
without limitation Norway, Switzerland, China, and Singapore.






